—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered April 23, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). To the extent that the defendant relies on alleged inconsistencies in the testimony of the detectives involved in this so-called “buy-and-bust” operation, we note that the minor discrepancies do not render the challenged testimony incredible as a matter of law (see, People v Harris, 262 AD2d 657; People v Chavez, 260 AD2d 393). The resolution *604of issues of credibility, as well as the weight to be accorded to the evidence presented at trial, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Here, there is no basis to disturb the jury’s determination. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.